Dismissed and Opinion Filed May 14, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01474-CV

                          IN THE INTEREST OF C.E., A CHILD

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-52757-2011

                            MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                  Opinion by Justice Bridges
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated November 19, 2014 we notified appellant the $195 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated November 19,

2014, we notified appellant the docketing statement had not been filed in this case. We directed

appellant to file the docketing statement within ten days. We cautioned appellant that failure to

do so might result in dismissal of this appeal. By letter dated January 2, 2015, we informed

appellant the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or written documentation that appellant

had been found to be entitled to proceed without payment of costs. We cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice. To date,
appellant has not paid the filing fee, filed the docketing statement, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




141474F.P05                                         /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF C.E., A CHILD                  On Appeal from the 416th Judicial District
                                                  Court, Collin County, Texas
No. 05-14-01474-CV                                Trial Court Cause No. 416-52757-2011.
                                                  Opinion delivered by Justice Bridges.
                                                  Justices Lang and Schenck participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee JAMES ELMORE recover his costs of this appeal from
appellant AMBER DENVER.


Judgment entered May 14, 2015.




                                            –3–